Name: 96/166/EC: Commission Decision of 12 February 1996 amending Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural policy;  health;  animal product;  agricultural activity
 Date Published: 1996-02-17

 Avis juridique important|31996D016696/166/EC: Commission Decision of 12 February 1996 amending Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) Official Journal L 039 , 17/02/1996 P. 0025 - 0025COMMISSION DECISION of 12 February 1996 amending Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) (96/166/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A Chapter I to Directive 89/662/EEC and as regards pathogens to Directive 90/425/EEC (1), as last amended by Commission Decision 96/103/EC (2), and in particular Article 10 (2) (a) thereof,Whereas Commission Decision 94/278/EC (3), as amended by Decision 95/444/EC (4), establishes a list of third countries from which Member States authorize imports of certain products referred to by Directive 92/118/EEC;Whereas this list includes the third countries from which Member States authorize imports of fish meal and other meals derived from sea animals (except mammals) and snails and frog legs;Whereas, following the receipt of requests from the Seychelles, Peru and Argentina, it is appropriate to add the Seychelles to the list for fish meal and other meals, Peru and Argentina to the list for snails and Argentina to the list for frog legs;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex of Decision 94/278/EC is amended as follows:1. in Part II, B the following line is inserted in accordance with the alphabetical order of the ISO code:'(SC) Seychelles`;2. in Part XI, the following lines are inserted in accordance with the alphabetical order of the ISO code:'(AR) Argentina`,'(PE) Peru`;3. in Part XII, the following line is inserted in accordance with the alphabetical order of the ISO code:'(AR) Argentina`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 24, 31. 1. 1996, p. 28.(3) OJ No L 120, 11. 5. 1994, p. 44.(4) OJ No L 258, 28. 10. 1995, p. 67.